            Case 1:21-cv-01784-VSB Document 23 Filed 04/22/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                    4/22/2021
QLAY CO.,                                                  :
                                                           :
                                        Plaintiff,         :
                                                           :                 21-cv-1784 (VSB)
                      -against-                            :
                                                           :                      ORDER
AMBROSIA OWEN et al.,                                      :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On April 21, 2021, Plaintiff sent an email to my Chambers inbox that contained an

 attached letter. Plaintiff represented that it emailed the letter rather than submitting it on the

 docket because it contained highly confidential information. I agree that the letter contains

 highly confidential information. Accordingly, it is hereby:

          ORDERED that Plaintiff shall be granted permission to file the April 21, 2021 letter

 under seal.

          IT IS FURTHER ORDERED that Plaintiff shall file the original letter with Sealed

 Records, and then submit a filing on the docket with proposed redactions.

 SO ORDERED.

Dated: April 22, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
